BY THE COURT.
The bond may be good at common law, though not good as a statutory bond. The parties are competent to contract, and the condition is not against law or good morals, but given in furtherance of both. A recognizance would have been more regular, and in compliance with the statute. But the bond is not void. These questions, however, are not before us. The bill of exceptions is a nullity. It is not signed and sealed by a majority, or 136] quo-*rum of the judges, but is signed J. Wiley, pro tern. Whether Wiley was a judge, or what he was, does not appear, and there is no other signature.
The judgment is affirmed with costs.
[Defective undertaking sustained as a good common law bond; Duckwall v. Rogers, 15 O. S. 544, 546.]